DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filled on 09/02/2021 has been entered. 
Claims 1,3,6-7,20,22,25,26, are amended.
Claims 10-19 are cancelled. 
Claims 28-40 are added. 
Response to Arguments
Applicant arguments filled on 09/02/2021 have been fully considered and but are moot in view of the new ground of rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37- 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 37 recites “ A computer readable [0130]Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another.” As such, the claimed “Computer-readable media” include a transitory media such as a signal which is non-statutory. Therefore, the claims 37-40 are non-statutory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,4,8-9,20,23,24,28, 27,31,36-37,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of Einhaus to (US20160036618)
Regarding claims 1,20,28,37 "Discussion on the remaining details of time domain allocation," teaches an apparatus and a method of wireless communications by a user equipment (UE), comprising: receiving radio resource control (RRC) signaling providing the UE with a semi-static configuration for transmission or reception (pg. 1, section 1 discloses RRC semi-statically configuration of Aggregation factor (1,2,4,8)) ,of at least one of: a repeated transport block (TB) or a different TB in each of a plurality of aggregated slots; (pg. 2, section 2.2, Q3, pg. 2, section 2.2, Q1, discloses multi-slot scheduling)
 and transmitting or receiving the TBs in the plurality of aggregated slots based on the semi-static configuration (pg. 2, section 2.2, Q2, discloses use 1 bit within the DCI to switch between two data transmission schemes; wherein the 2 schemes are chosen from the following three schemes: scheme 1) TB repetition in each slot, scheme 2) one TB in multi-slot, and scheme 3) single DCI scheduling multiple TBs on multiple slots)

"Discussion on the remaining details of time domain allocation," does not explicitly teach the semi-static configuration including at least one of: a new data indicator (NDI), a 
However, Einhaus teaches semi-static configuration including at least one of: a new data indicator (NDI), a redundancy version (RV), associated with the transmission or reception of the TBs in the plurality of aggregation slots([0151] discloses semi-static configuration, by a higher layer protocol such as RRC or MAC: [0152] Upon detection of a toggled NDI, apply the 256-QAM version of the MCS table to the interpretation of the 5-bit MCS field whereas…[0158]   a semi-static configuration,   by a higher layer protocol such as RRC or MAC: [0159] Upon detection of RV=0, apply the 256-QAM version of the MCS table to the interpretation of the 5-bit MCS field) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include semi-static configuration including at least one of: a new data indicator (NDI), a redundancy version (RV), associated with the transmission or reception of the TBs in the plurality of aggregation slots, as suggested by Einhaus. This modification would benefit the system to reduce network resource waste.

Regarding claims 4, 23,31,40 "Discussion on the remaining details of time domain allocation," teaches receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive different TBs, associated with different hybrid automatic repeat request (HARQ) processes, in the plurality of aggregated slots (pg. 2, section 2.2, Q2,  scheme 3)  single DCI scheduling multiple TBs on multiple slots).
Regarding claims 8, and 27 "Discussion on the remaining details of time domain allocation," teaches receiving downlink control information (DCI) providing a dynamic configuration for transmission or reception of the TBs in the plurality of aggregated slots, (pg. 2, section 2.2, Q3, pg. 2, section 2.2, Q1, discloses multi-slot scheduling) wherein the dynamic configuration is different than the semi-static configuration(pg. 1, section 1 discloses RRC semi-statically configuration of Aggregation factor (1,2,4,8)).

Regarding claims 9, 36 "Discussion on the remaining details of time domain allocation," teaches wherein the signaling comprises separate signaling for uplink and downlink slot aggregation(pg. 2, section 2.2, Q3, discloses uplink multi-slot scheduling is different from the downlink ).
 
Claims 2,5,21,24,29,32,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in Regarding claims 2, 21,29, and 38 "Discussion on the remaining details of time domain allocation," does not explicitly teach receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of aggregated slots
"SlotAggregation" teaches receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of aggregated slots (pg. 2, section 2, Option 2, discloses same TB across N slots is associated with a single HARQ process  )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of aggregated slots, as suggested by "SlotAggregation." This modification would benefit the system to reduce signaling overhead. 
Regarding claims 5, 24 and 32 Discussion on the remaining details of time domain allocation," does not explicitly teach receiving or transmitting a single acknowledgement 
"SlotAggregation" teaches receiving or transmitting a single acknowledgement bit indicating whether the TBs in the plurality of aggregated slots were successfully received (pg. 2, section 2, Option 2, discloses single HARQ-ACK is feedbacked in response to the TB)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include receiving or transmitting a single acknowledgement bit indicating whether the TBs in the plurality of aggregated slots were successfully received, as suggested by "SlotAggregation." This modification would benefit the system to reduce signaling overhead. 
Claims 3,22,30,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of "SlotAggregation," 3GPP DRAFT; R1-1705400, from IDS further in view of Nam to (US20170201968)Regarding claims 3, 22 30 and 39 , the combination of "Discussion on the remaining details of time domain allocation," and "SlotAggregation," does not explicitly teach wherein the repetitions of the TB in the plurality of aggregated slots are associated with a bundled physical downlink shared channel (PDSCH)
([0279] discloses in the case of subframe /slot aggregation (i.e., a TTI spans more than one time interval X), the DMRS is mapped on a subset of the subframes /slots (or time intervals) in a PDSCH subframe /slot aggregation comprising a number of subframes /slots (an aggregation of multiple time interval X))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," and "SlotAggregation" include wherein the repetitions of the TB in the plurality of aggregated slots are associated with a bundled physical downlink shared channel(PDSCH), as suggested by Nam.This modification would benefit the system to reduce network resource waste. 
Claims 6-7,25-26,33-34 "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of "Slot Aggregation in DL," 3GPP DRAFT; R1-1700962 NR SLOT AGGREGATION, from IDSRegarding claims 6, 25 and 33 "Discussion on the remaining details of time domain allocation,"  does not explicitly teach wherein the semi-static configuration comprises at least one of: a resource allocation (RA), a modulation and coding scheme (MCS), a   associated with transmission of the TBs in the plurality of aggregated slots
(page 2, par. 2; Fig. 1, discloses Slot aggregation can be configured by semi-static signalling …every control field (e.g., resource allocation, MCS, HARQ information, etc.)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include wherein the semi-static configuration comprises at least one of: a resource allocation (RA), a modulation and coding scheme (MCS), a new data indicator (NDI), a redundancy version (RV), or an acknowledgment resource indicator (ARI) for a bundled ACK, associated with transmission of the TBs in the plurality of aggregated slots, as suggested by "Slot Aggregation in DL." This modification would benefit the system to reduce network resource waste. Regarding claims 7,26 and 34, the combination of "Discussion on the remaining details of time domain allocation"  and "Slot Aggregation in DL"  teaches wherein at least one of: a same RA, same MCS, same NDI, same RV, or same ARI is configured for transmission of different TBs in the plurality of aggregated slots("Slot Aggregation in DL," page 2, par. 2; Fig. 1 , discloses using the same MCS for different TBs in the plurality of aggregated slots).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461